DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4, 9-12, 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Furuhashi (US 20110168883 A1) in view of Loboda (US 20110006200 A1).
Regarding claim 1, Furuhashi teaches a method of mass spectrometry, comprising:
Using an electrostatic or electrodynamic ion trap (ion trap 1) to contain a plurality of ions, each ion having a mass to charge ratio, the plurality of ions having a first plurality of mass to charge ratios and a second plurality of mass to charge ratios (e.g. the second plurality of mass to charge ratios comprises precursor ions (there are plural precursor ions, paragraph 27) while all other trapped ions comprise the first plurality), each ion of the first plurality of mass to charge ratios follows a path within the electrostatic or electrodynamic ion trap having a radius (each ion in the trap, including 
 Wherein for each of second plurality of mass to charge ratios (plural precursor ions) the method comprises:
Modulating the radii of the ions in a mass-to-charge ratio-dependent fashion dependent on the mass-to-charge ratio (causing precursor ion to resonantly vibrate by an excitation signal, paragraph 78, i.e. causing the radius of the precursor ions and only the precursor ions to be increased due to the larger vibrations); and 
Fragmenting the ions thus modulated in a radius-dependent fashion (by off axis laser beam, figure 6; only fragments ions having a vibrational amplitude (radius) sufficient to enter the region of the laser beam); and determining a mass spectrum of the ions (MS/MS spectrum, paragraph 26).
Furuhashi does not teach that each of the second plurality of mass to charge ratios are discretely spaced apart.
Loboda teaches a method of analyzing ions including exciting multiple mass to charge ratios that are discretely spaced apart (spaced apart precursor ions of interest, fig. 6; selectively fragmenting by exciting them in an ion trap, paragraph 42).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Furuhashi by modifying the excitation waveform applied to the ion trap to excite multiple precursor ions that have discretely spaced mass to charge ratios as taught by Loboda, in order to perform analysis of different 
Regarding claim 2, Furuhashi teaches that the electrodynamic ion trap comprises a quadrupole ion trap (paragraph 16).
Regarding claim 4, Furuhashi teaches that the modulation of the radii comprises modulating an electric field applied to the ions (applying RF voltage signal to cap electrodes, paragraph 16).
Regarding claim 9, Furuhashi teaches that the modulation of the radii comprises preferentially changing the radii of the ions having the mass to charge ratio to a path with a different radius (moving precursor ion to path of laser, paragraph 79).
	Regarding claim 10, Furuhashi teaches that the step of fragmenting ions comprises fragmenting ions which pass through a fragmentation zone (i.e. the path of the laser).
	Regarding claim 11, Furuhashi teaches that the modulation of the radii modulates ions into the fragmentation zone.
	Regarding claim 12, Furuhashi teaches that the mass spectra are determined by a time of flight mass spectrometer (3).
	Regarding claim 30, Furuhashi teaches that the step of modulating the radii of the ions in a mass-to-charge ratio dependent fashion serves to place only ions with a particular mass to charge ratio within a fragmentation zone at a given time (putting precursor ions in laser fragmentation zone, fig. 6). Loboda teaches that the modulation is varied with time to excite ions with different mass to charge ratios (performing 
	Regarding claim 31, Loboda (as modified by Furuhashi, above) teaches that each of the plurality of mass to charge ratios are separately modulated, fragmented and determined (selective fragmentation and detection is repeated for multiple precursors, paragraph 48, fig. 6).
Claims 1 and 16 are rejected under 35 U.S.C. 103 as unpatentable over Londry (US 20030189171 A1) in view of Loboda.
Regarding claim 1, Londry teaches a method of mass spectrometry, comprising:
Using an electrostatic or electrodynamic ion trap (third quadrupole is linear ion trap 3) to contain a plurality of ions (desired precursor ions, paragraph 10), the plurality of ions having a first plurality of mass to charge ratios and a second plurality of mass to charge ratios (i.e. each ion has some mass to charge ratio, so the total plurality of ions has a range of m/z values which can be arbitrarily divided into a first plurality of m/z values and a second plurality of m/z values), each ion of the first plurality of mass to charge ratios follows a path within the electrostatic or electrodynamic ion trap having a radius (each ion in the trap, including the ones in the first arbitrarily selected first plurality of m/z ratios, follows an orbit in the ion trap that has some radius, referred to as an “oscillation amplitude” in paragraph 67) and
Wherein for each of the second plurality of mass to charge ratios (i.e. for all the ions, including any randomly selected group of m/z ratios which can be called a “second plurality”) the method comprises:

Fragmenting the ions thus modulated in a radius-dependent fashion (increased radius of orbit causes them to fragment through collisions, paragraph 67, due to their increased oscillation amplitude); and determining a mass spectrum of the ions (paragraph 10).
Londry does not teach that each of the second plurality of mass to charge ratios are discretely spaced apart.
Loboda teaches a method of analyzing ions including exciting multiple mass to charge ratios that are discretely spaced apart (spaced apart precursor ions of interest, fig. 6; selectively fragmenting by exciting them in an ion trap, paragraph 42).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Londry by modifying the excitation waveform applied to the ion trap to excite multiple precursor ions or multiple first generation fragment ions that have discretely spaced mass to charge ratios as taught by Loboda, in order to perform analysis of different precursors in the same ion trap as taught by Loboda for efficient detection of different types of ions within a sample.
	Regarding claim 16, Londry teaches that the mass spectra are determined using a triple quadrupole mass spectrometer (figure1, paragraph 31).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Furuhashi in view of Loboda and in further view of Ding (US 7,193,207 B2).
Regarding claim 5, Furuhashi and Loboda teach all the limitations of claim 1 as described above.   Furuhashi and Loboda do not teach applying excitation pulses, separated by a delay, with the delay providing the mass to charge ratio dependence.  
Ding teaches a method of exciting ions in an ion trap, comprising applying excitation pulses separated by a delay, with the delay providing the mass to charge ratio dependence (selective excitation of ions with mass-to-charge ratio dependent on pulse repetition rate, column 6 line 55–column 7 line 27).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Furuhashi to have the excitation waveform of Ding, in order to excite a desired set of m/z values using a simple rectangular wave which minimizes the cost of the device as described by Ding (column 8 lines 6-14). 
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Furuhashi in view of Loboda and in further view of Marshall (US 4,761,545 A).
Regarding claim 6, Furuhashi and Loboda do not teach applying a modulated excitation pulse which is modulated at a frequency.
	Marshall teaches a method of exciting ions in an ion trap (ion trap, column 4 lines 23-25) comprising applying a modulated excitation pulse which is modulated at a frequency (time varying signal applied over specified time interval column 3 line 40, modulated by higher frequency carrier signal, column 3 lines 64-column 4 line 8).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Furuhashi to include the excitation method of Marshall, in order to excite any desired m/z range of ions in the trap to a desired level 
	Regarding claim 7, Marshall teaches that the frequency is such so as to provide a resonance with an oscillation frequency of ions having a desired mass to charge ratio (modulating signal is at correct frequency for exciting desired resonance frequencies, column 12 lines 10-14).
	Regarding claim 8, Marshall teaches that the modulated excitation pulse comprises a stored waveform inverse Fourier transform pulse (waveform generated by inverse Fourier transform is stored in memory, column 3 lines 48-50).
Claims 17, 18 and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Londry in view of Loboda and in further view of Douglas (US 20050067564 A1).
Regarding claim 17, Londry teaches a mass spectrometry instrument, comprising an electrostatic or electrodynamic ion trap (third quadrupole is linear ion trap 3) and a control circuit for the electrostatic or electrodynamic ion trap (power supply 38 for Q3 implicitly has some control means), the electrostatic or electrodynamic ion trap comprising electrodes comprising a plurality of radial trapping electrodes (quadrupoles 35) and at least one excitation electrode (one set of poles of Q3 is excited, paragraph 66; that set is the excitation electrodes and the other set is the radial trapping electrodes), in which the control circuit is arranged so as to:
Apply voltages to each excitation electrode so as to contain, in use, a plurality of ions within a void defined by the electrodes, each ion following a path within the electrostatic or electrodynamic ion trap having a radius (ions oscillate within trap defined 
A second plurality of mass to charge ratios (i.e. any arbitrarily selected subset of the first plurality of mass to charge ratios), and wherein for each of a second plurality of mass to charge ratios (i.e. for all the ions, including the second plurality of mass to charge ratios) the mass spectrometry instrument is configured to:
Modulate the radii of the ions in dependence upon the mass to charge ratio of the ions (exciting trapped precursor ions, paragraph 10 and 67); 
Wherein the instrument further comprises a fragmentation device (means for providing a background gas, paragraph 18) arranged to fragment the ions of the second plurality of mass to charge ratios that were modulated in a radius dependent fashion (increased radius of orbit causes them to fragment through collisions, paragraph 67); and a mass determination device (TOF for mass spectrum, paragraph 110).
	Londry does not teach at least two axial trapping electrodes.
	Douglas teaches a linear ion trap having two axial trapping electrodes (stopping electrodes, claim 5).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the ion trap of Londry to have the axial trapping electrodes of Douglas, in order to trap ions within the confines of the linear ion trap in a known manner.
Londry does not teach that each of the second plurality of mass to charge ratios are discretely spaced apart.

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Londry by modifying the excitation waveform applied to the ion trap to excite multiple precursor ions or multiple first generation fragment ions that have discretely spaced mass to charge ratios as taught by Loboda, in order to perform analysis of different precursors in the same ion trap as taught by Loboda for efficient detection of different types of ions within a sample.
	Regarding claim 18, Londry teaches that the electrostatic or electrodynamic ion trap comprises a linear ion trap.
	Regarding claim 20, Londry teaches that the control circuit is arranged such that the modulation of the radii comprise modulating an electric field (i.e. providing an additional AC field) applied to the ions using each excitation electrode (paragraph 66).
	Regarding claim 21, Londry teaches that the control circuit is arranged such that the modulation of the radii comprises preferentially changing the radii of the ions having the particular mass to charge ratio to a path with a different radius (increasing the radius of the desired precursor ions so they collide with more background gas).
	Regarding claim 22, Londry teaches that the fragmentation device is arranged to fragment ions which pass through a fragmentation zone (ions to be fragmented pass through zone near quadrupole electrodes, paragraph 67).
Regarding claim 23, Londry teaches that the control circuit is arranged to modulate the radii so as to shift ions into and out of the fragmentation zone (i.e. they pass through the fragmentation zone and back to the center when excited).
	Regarding claim 24, Londry teaches that the mass determination device comprises a time of flight mass spectrometer.
Response to Arguments
Applicant's arguments filed 21 January 2022 have been fully considered but they are not persuasive. 
Regarding the rejection of claim 1 in view of Furuhashi and Loboda, Loboda teaches that the ions are fragmented by excitation of discrete mass to charge ratios (paragraph 42) using a preprogrammed waveform, so one of ordinary skill in the art would be motivated to apply the waveform of Loboda to the electrodes of Furuhashi in order to perform fragmentation of multiple spaced apart precursor ions in order to perform a complex analysis of multiple precursor ions as described by Loboda.  Appropriately choosing the desired precursor ions and the excitation waveform, which is within the skill of one of ordinary skill in the art, when applying the waveform of Loboda to the system of Furuhashi to excite precursor ions into the laser beam of Furuhashi (the second aspect described in page 2 of the Remarks) would allow only those desired ions to be fragmented and so prevent unwanted secondary dissociation as described by Furuhashi, so the proposed modification would not change the principle of operation of Furuhashi.
Regarding the rejection of claims 1 and 16 in view of Londry and Loboda, the ion trap Q3 of Londry is taught to select a precursor ion and first generation fragment ions .


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E SMITH whose telephone number is (571)270-7096.  The examiner can normally be reached on M to F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 22293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID E SMITH/Examiner, Art Unit 2881